DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosono et al. US 2017/0359524.
In regarding to claim 1 Hosono teaches:

1. An image processing apparatus comprising: a combining unit configured to combine a plurality of images to generate a combined image; 

The image combination section 27 has an image combining circuit and combines image data of a plurality of frames. As this combination processing, there are additive combination processing, averaging combination processing, relatively bright combination processing, relatively dark combination processing, HDR combination processing (combination of images that have been taken while changing exposure value), focus stacking processing (combination of images that have been taken while shifting focus position), spreading a plurality of image data over an image region and creating a combined photograph for one frame (photo story) etc. The image combination section 27 functions as an image combination section that combines image data of a plurality of frames, and image data of one frame that has been taken at a plurality of shooting conditions is image data that is combined by the image combination section.
Hosono: 0024, 0033 emphasis added

and a control unit configured to record the combined image generated by the combining unit on a recording medium, 
Hosono: 0036: image processing section 200, external memory 23, external memory 22 of fig. 1

and configured to: if the combined image, generated by the combining unit, is generated by combining a plurality of captured images, 
The image combination section 27 has an image combining circuit and combines image data of a plurality of frames. As this combination processing, there are additive combination processing, averaging combination processing, relatively bright combination processing, relatively dark combination processing, HDR combination processing (combination of images that have been taken while changing exposure value), focus stacking processing (combination of images that have been taken while shifting focus position), spreading a plurality of image data over an image region and creating a combined photograph for one frame (photo story) etc. The image combination section 27 functions as an image combination section that combines image data of a plurality of frames, and image data of one frame that has been taken at a plurality of shooting conditions is image data that is combined by the image combination section.
Hosono: 0024, 0033 emphasis added

and: if the combined image satisfies a predetermined condition, attach first type data to the recorded combined image, 
shooting condition processing is carried out (S15). Here, the shooting condition processing section 202 extracts shooting conditions that have been set by the system controller 21 for every region that was set in step S5.
Hosono: 0048-0051 emphasis added

and if the combined image does not satisfy the predetermined condition, attach second type data to the recorded combined image, 
Once image output information processing has been carried out, next region information processing is carried out (S19). Here, in a case where shooting conditions (step S15) and image output information (step S17) that were set for each region (each pixel) are different, these shooting conditions and image output information associated with each other.
Hosono: 0048-0051 emphasis added

wherein if the combined image, generated by the combining unit, is generated by combining a plurality of captured images recorded on the recording medium, 
Hosono: image processing section 200, external memory 23, external memory 22 of fig. 1, 0036

the control unit is configured to attach the second type data regardless of whether the predetermined condition is satisfied. 
Once image output information processing has been carried out, next region information processing is carried out (S19). Here, in a case where shooting conditions (step S15) and image output information (step S17) that were set for each region (each pixel) are different, these shooting conditions and image output information associated with each other.
Hosono: 0048-0051, 0097-0098 emphasis added

In regarding to claim 2 Hosono teaches:

2. The image processing apparatus according to claim 1, wherein the control unit is configured to, in recording the combined image with the first type data attached thereto, 
Next, a second embodiment of the present invention will be described using FIG. 8 and FIG. 9. With the first embodiment, within an image of a single frame was divided into a plurality of regions, and even in a case where shooting conditions were made different for each region respective shooting conditions and image output information was displayed, as well as being associated with image data and stored in the external memory 23 or the like. Conversely, with the second embodiment, images of a plurality of frames are combined to generate an image for a single frame, with shooting conditions and image output information for respective frames being displayed, as well as being associated with image data and stored in the external memory 23 or the like.
Hosono: 0097-0098 emphasis added

control the recording so that a number of captured images used for the combining and imaging conditions of the captured images used for the combining are recorded with the first type data. 
Next, a second embodiment of the present invention will be described using FIG. 8 and FIG. 9. With the first embodiment, within an image of a single frame was divided into a plurality of regions, and even in a case where shooting conditions were made different for each region respective shooting conditions and image output information was displayed, as well as being associated with image data and stored in the external memory 23 or the like. Conversely, with the second embodiment, images of a plurality of frames are combined to generate an image for a single frame, with shooting conditions and image output information for respective frames being displayed, as well as being associated with image data and stored in the external memory 23 or the like.
Hosono: 0097-0098 emphasis added

In regarding to claim 3 Hosono teaches:

3. The image processing apparatus according to claim 1, wherein the control unit is configured to perform control so that the first type data or the second type data is recorded in a header area of image data.
allocates to header data (EXIF data etc.) as metadata of the image data.
Hosono: 0062-0063 emphasis added
 
In regarding to claim 4 Hosono teaches:
 
4. The image processing apparatus according to claim 3, wherein the control unit is configured to perform control so that the first type data or the second type data is recorded in an application marker segment 1 (APP1) area of an image data file according to an Exchangeable image file format (Exif) standard. 
Once image output information processing has been carried out, next region information processing is carried out (S35). Here, when regions have been manually designated by the user, or regions have been automatically designated, if shooting has been performed with different shooting conditions in each region (each pixel), the region information processing section 201 associates shooting conditions and image output information for each of the plurality of regions (pixels), and allocates to header data (EXIF data etc.) as metadata of the image data.
Hosono: 0062-0063 emphasis added

In regarding to claim 5 Hosono teaches:

5. The image processing apparatus according to claim 1, wherein the predetermined condition is that the plurality of captured images is regarded as having the same predetermined imaging conditions and angles of view during imaging. 
Once development processing has been carried out, next shooting condition processing is carried out (S31). Here the shooting condition processing section 202 extracts shooting conditions for at the time of shooting (shutter speed, gain etc.) from the system controller 21. Also, image processing settings that have been set in the image data are also extracted by the development processing section 28. At this time, in the event that ranging is being carried out, focus position information may be extracted as a shooting condition. If region designation is carried out and shooting conditions are different for each region (each pixel), shooting conditions are extracted for each region.
Hosono: 0060, 0070 emphasis added

In regarding to claim 6 Hosono teaches:

6. The image processing apparatus according to claim 5, wherein the predetermined imaging conditions include an aperture value, an object distance, a light source, and a lens focal length. 
Inside the imaging section 10 there are provided a lens 12, aperture 13, shutter 14 and image sensor 15. The lens 12 is an optical lens for forming an optical image, and has a focus lens and a zoom lens. The aperture 13 is provided on the optical axis of the lens 12. This aperture 13 has opening diameter varied by a drive control section 11, and amount of light that passes through the aperture 13 is controlled.
Hosono: 0020-0021 emphasis added

In regarding to claim 7 Hosono teaches:

7. The image processing apparatus according to claim 1, wherein the control unit is configured to, if the combined image, generated by the combining unit is generated by combining the plurality of captured images recorded on the recording medium, and the combined image is generated from a plurality of pieces of raw image data obtained by continuous shooting, control the recording of the combined image so that the first type data or the second type data is attached based on whether the predetermined condition is satisfied. 
Next, a second embodiment of the present invention will be described using FIG. 8 and FIG. 9. With the first embodiment, within an image of a single frame was divided into a plurality of regions, and even in a case where shooting conditions were made different for each region respective shooting conditions and image output information was displayed, as well as being associated with image data and stored in the external memory 23 or the like. Conversely, with the second embodiment, images of a plurality of frames are combined to generate an image for a single frame, with shooting conditions and image output information for respective frames being displayed, as well as being associated with image data and stored in the external memory 23 or the like.
Hosono: 0097-0098 emphasis added

Claims 8-9 list all similar elements of claim 1, but in method and non-transitory computer-readable medium form rather than apparatus form.  Therefore, the supporting rationale of the rejection to claims 8-9 applies equally as well to claim 1.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481